Case 6:20-cv-00391-JCB-KNM Document 22 Filed 09/29/20 Page 1 of 1 PageID #: 122




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                  §
   KEVEN CHUMLEY
                                                  §
                                                  §             CASE NO. 6:20-cv-391
   vs.
                                                  §
                                                  §
   SPECIAL HEALTH RESOURCES FOR
                                                  §
   TEXAS
                                                  §

                                             ORDER

         Before the Court is Defendant’s Motion for Continuance of Scheduling Conference (ECF

 21). Defendant asserts that counsel is unavailable for an in-court scheduling conference as set on

 September 29, 2020 and mistakenly assumed that it would be by telephone or video conference.

 It is hereby

         ORDERED that Defendant’s Motion for Continuance of Scheduling Conference (ECF 21)

 is GRANTED. The Scheduling Conference is RE-SET for Tuesday, October 20, 2020 at 10:00

 a.m. in the courtroom of United States Magistrate Judge K. Nicole Mitchell, 211 W. Ferguson St.,

 Rm. 353, Tyler, Texas 75702.


                So ORDERED and SIGNED this 29th day of September, 2020.
